                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

 TERRY BAHAM, ET AL.                                                       CIVIL ACTION

 VERSUS                                                                    NO. 18-8881

 LOVORN & LOVORN TRUCKING, INC., ET AL.                                    SECTION “A” (3)


                                    ORDER AND REASONS

       Before the Court are two motions to strike filed by the Plaintiffs. First, a Motion to

Strike Dr. Najeeb Thomas on Rule 26 Disclosure (Rec. Doc. 80). Second, a Motion to

Strike Wayne Winkler as Expert (Rec. Doc. 82). These two motions are both opposed.

Further, these motions are set for submission on April 1, 2020 and are before the Court on

the briefs without oral argument.

       I.      BACKGROUND

       This case arises out of a motor vehicle accident that occurred in Orleans Parish on

September 27, 2017. (Rec. Doc. 1, p. 3, The Plaintiffs’ Complaint). The Plaintiffs allege that,

on the day of the accident, Terry Baham was driving his Ford F250 in the middle lane of

Interstate 10 near the Elysian Fields exit with Stephen Turner and Yalonda Stubbs in the

passenger seats. Id. at 3. While the Plaintiffs were driving in the middle lane, the Defendant

Moore tried to change lanes and struck the Plaintiffs’ vehicle. Id. at 3. As a result of this

collision, the Plaintiffs claim that they were all “violently jolted” inside their vehicle and

received serious injuries. Id.

       II.     DISCUSSION

               A. The Plaintiffs’ Motion to Strike Dr. Najeeb Thomas’ Testimony

       As a result of the Plaintiffs’ injuries, the Defendants plan on calling Dr. Najeeb Thomas

at trial to provide expert medical testimony in this case. (Rec. Doc. 80-1, p. 2, The Plaintiffs’

Motion to Strike). However, the Plaintiffs in their Motion to Strike claim that, “[the] Defendant[s]

                                            Page 1 of 4
ha[ve] failed to follow the Federal Rules of Civil Procedure 26(a)(2)(B).” Id. Specifically, the

Plaintiffs argue that, “[the] Defendant[s] ha[ve] never provided to [the] Plaintiff[s] Dr. Thomas’

qualifications and recent publications; disclosed Dr. Thomas’ recent expert testimony; nor

provided Dr. Thomas’ compensation, which are all required under FRCP 26(a)(2)(B).” Id.

Thus, the Plaintiffs contend that, “Dr. Najeeb Thomas must be struck from testifying under

FRCP 37(c)(1).” Id. Conversely, the Defendants note that the Plaintiffs filed their motion to

strike on March 15, 2020. Rec. Doc. 86, p. 1, The Defendants’ Opposition). Thus, the

Defendants argue that this motion is untimely because “[t]he deadline to file motions to strike

passed on January 31, 2020.” Id.

       Because of the circumstances surrounding the COVID-19 outbreak, the Court on

March 18, 2020 continued this matter’s trial date. (Rec. Doc. 84). Accordingly, since this

matter does not have a close approaching trial date, the Court will provide the Defendants

with twenty-one days to provide the Plaintiffs with Dr. Thomas’ (1) qualifications, (2) recent

publications, (3) recent expert testimony, and (4) compensation. However, this ruling does

not extend any other deadlines in this matter. Assuming the Defendants comply with this

Order, Dr. Thomas’ testimony will not be stricken.

               B. The Plaintiffs’ Motion to Strike Wayne Winkler’s Testimony

       On March 11, 2020, the Court ordered that the Defendants’ expert Wayne Winkler

was “precluded from testifying about any unrelated, and allegedly fraudulent, accidents that

lack any type of tangible connection to the Plaintiffs involved in this case.” (Rec. Doc. 76, p.

16, Court’s Order). The Court then ordered the Defendants to refile a redacted version of

Winkler’s report. Id. Although the Defendants refiled Winkler’s redacted report, this report still

contains unredacted references to (1) a report by Dr. Helmut Schneider which calculated the

odds of an increased number of sideswipe crashes between 2013 and 2018 in the New



                                           Page 2 of 4
Orleans area and (2) the National Insurance Crime Bureau’s (“NICB”) list of known indicators

of staged or caused accidents. (Rec. Doc. 77, Winkler’s Redacted Report).

       Here, the Court concludes that any references to these two items in Winkler’s report

must be redacted. These two items have no relation to the Plaintiffs in this case. For instance,

Winkler specifically uses the NICB’s list of known indicators of staged accidents to conclude

that, “[b]ased upon my review of the evidence surrounding this case . . . it is my opinion that

the established abnormal patterns among them are consistent with items on the NICB list of

known indicators of staged/caused accidents.” Id. at 11. The Court’s order on March 11, 2020

was specifically issued to prevent this type of testimony. Thus, the Defendants must refile

Winkler’s report and redact any references or opinions relating to (1) Dr. Schneider’s report

and (2) the NICB’s list of known indicators of staged accidents. Further, in exercising its

discretion, the Court denies the Plaintiffs’ request for sanctions and attorney’s fees against

the Defendants and denies the Plaintiffs’ request to reconsider Winkler’s qualifications.

       Accordingly;

       IT IS ORDERED that the Motion to Strike Dr. Najeeb Thomas on Rule 26

Disclosure (Rec. Doc. 80) filed by the Plaintiffs is DENIED. However, the Defendants have

twenty-one days from the entry of this Order to provide the Plaintiffs’ with Dr. Thomas’ (1)

qualifications, (2) recent publications, (3) recent expert testimony, and (4) compensation. This

ruling does not extend any other deadlines in this matter.

       IT IS FURTHER ORDERED that the Motion to Strike Winkler as Expert (Rec. Doc.

82) filed by the Plaintiffs is GRANTED IN PART AND DENIED IN PART. The Defendants

must refile Winkler’s report and redact any references or opinions and Winkler shall not testify

as it relates to (1) Dr. Schneider’s report and (2) the NICB’s list of known indicators of staged

accidents. Further, the Court denies the Plaintiffs’ request for sanctions and attorney’s fees



                                          Page 3 of 4
against the Defendants and denies the Plaintiffs’ request to reconsider Winkler’s

qualifications.

                                             _________________________________
       April 13, 2020                               JUDGE JAY C. ZAINEY
                                               UNITED STATES DISTRICT JUDGE




                                   Page 4 of 4
